Citation Nr: 1622687	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  10-31 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to an initial evaluation in excess of 50 percent for a depressive disorder prior to August 22, 2014, and in excess of 70 percent thereafter.

2. Entitlement to service connection for hypertension, to include as secondary to the service-connected depressive disorder.

3. Entitlement to service connection for urination problems, to include as secondary to the service-connected depressive disorder.

4. Entitlement to service connection for erectile dysfunction (claimed as sexual dysfunction), to include as secondary to the service-connected depressive disorder.

5. Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to December 1971.  

This appeal comes before the Board of Veterans' Appeals (Board) from September 2008, December 2012, and November 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The September 2008 rating decision denied the claims for service connection for hypertension, urination problems, and erectile dysfunction.  The December 2012 rating decision granted service connection for major depressive disorder and assigned a 50 percent evaluation effective March 7, 2008.  The November 2014 rating decision denied entitlement to a TDIU.  In an August 2015 rating decision, the RO increased the rating for a depressive disorder to 70 percent, effective August 22, 2014.  However, as that increase did not represent a total grant of the benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

In July 2010 the Veteran requested a hearing before a decision review officer (DRO), but withdrew that request and participated in an informal conference in November 2012.  The Board notes that during the conference the Veteran stated that he would be satisfied with a 50 percent rating for his mental health condition and also submitted written correspondence to that effect.  However, as the Veteran filed a notice of disagreement with the December 2012 rating decision in January 2013, and subsequently perfected his appeal, the appeal as to that issue is properly before the Board.  See 38 C.F.R. § 20.204(c) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Turning first to the claim for an increased initial evaluation for a depressive disorder, the Board notes that in June 2015 the Veteran reported to his VA mental health provider that he was moving permanently to Florida and will be seeking VA psychiatric treatment there.  In July 2015, the Veteran confirmed that he had permanently moved to Florida and was in the process of registering at a VA facility.  Since records of VA mental health treatment in Florida are not associated with the claims file, remand is required to obtain those records.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Furthermore, as the claim for a TDIU is inextricably intertwined with the Veteran's depressive disorder claim, the TDIU claim must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Additionally, as the Veteran has not completed an application for increased compensation based on unemployability (VA Form 21-8940), such should be requested of the Veteran on remand.  

Regarding the Veteran's claims for service connection for hypertension, urination problems and erectile dysfunction, the Veteran has asserted that these conditions were either caused by his exposure to Agent Orange while serving in Vietnam, or are related to his service-connected mental health condition.  The Veteran's service personnel records reflect Vietnam service from May 1970 to May 1971.  The Veteran has reported frequent urination and erectile dysfunction.  A May 2008 VA treatment record reported an assessment of benign hypertrophy of the prostate (BPH) without urinary obstruction, and VA treatment and Social Security Administration (SSA) records note prescriptions of erectile dysfunction (ED) medication.  While the blood pressure measurements of record do not constitute hypertension for VA purposes, SSA records note the Veteran's history of hypercholesterolemia.  Therefore, the Board finds that the low threshold of the McLendon standard has been met in this instance, and that the Veteran should be afforded VA examinations and opinions prior to adjudication of these claims.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Updated SSA records should also be requested.

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to complete a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2. Obtain VA treatment records from all VA healthcare systems in Florida dating since July 2015.  If any requested records are not available, the Veteran and his representative should be notified of such.

3. Request from the Social Security Administration the records pertinent to the appellant's claims for Social Security disability benefits as well as the medical records relied upon concerning those claims, dating since October 2014, that are not duplicative of records already contained in the claims file.  If any requested records are not available, the Veteran and his representative should be notified of such.

4. After associating all available records requested above with the claims file, schedule the Veteran for a hypertension examination.  The RO should consider the Veteran's current Florida address in scheduling the examination.  All indicated tests should be conducted and the results reported.  


Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

a. Does the Veteran have hypertension for VA purposes as defined by 38 C.F.R. § 4.104, Diagnostic Code 7101 (diastolic blood pressure predominantly 90mm or greater confirmed by readings taken two or more times on at least three different days)?  If not, did the Veteran have hypertension during the pendency of the claim (since March 2008)?

b. If the Veteran has hypertension (or had such during the pendency of the claim), is it at least as likely as not (50 percent probability or greater) that the hypertension is related to service, to include exposure to Agent Orange while serving in Vietnam?  Please explain why or why not.

The clinician should note that his/her rationale cannot rely solely on the fact that VA has not included hypertension in the list of conditions presumptively linked to Agent Orange exposure.  In other words, the Board needs an opinion as to the likelihood that this Veteran's hypertension, without regard to the conditions VA recognizes as being due to Agent Orange, is nevertheless at least as likely as not related to his exposure to Agent Orange in Vietnam.

c. If not, is it at least as likely as not that the hypertension was caused by the service-connected depressive disorder?  Please explain why or why not.  
d. If not caused by the service-connected depressive disorder, is it at least as likely as not that the hypertension has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by the depressive disorder?  Please explain why or why not.

e. If the examiner finds that hypertension has been permanently worsened beyond normal progression (aggravated) by the depressive disorder, the examiner should attempt to quantify the degree of aggravation beyond the baseline level of the hypertension that is attributed to the service-connected depressive disorder. 

A rationale for any opinion expressed should be set forth.  If the examiner cannot provide an opinion without resorting to speculation, he/she should   explain why an opinion cannot be provided (e.g.     lack of sufficient information/evidence, the limits      of medical knowledge, etc.)

5. Schedule the Veteran for a genitourinary examination.  The RO should consider the Veteran's current Florida address in scheduling the examination.  All indicated tests should be conducted and the results reported.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

a. Does the Veteran have a disability manifested by urination problems? If not, did the Veteran have a disability manifested by urination problems during the pendency of the claim (since March 2008)? Please explain why or why not. 

b. Does the Veteran have erectile dysfunction?  If not, did the Veteran have erectile dysfunction during the pendency of the claim (since March 2008)?  Please explain why or why not.  

c. If the Veteran has a disability manifested by urination problems and/or erectile dysfunction (or had such during the pendency of the claim), is it at least as likely as not (50 percent probability or greater) that the genitourinary condition/conditions is/are related to service, to include exposure to Agent Orange while serving in Vietnam?  Please explain why or why not.

The clinician should note that his/her rationale cannot rely solely on the fact that VA has not included these conditions in the list of conditions presumptively linked to Agent Orange exposure.  In other words, the Board needs an opinion as to the likelihood that this Veteran's genitourinary condition/conditions, without regard to the conditions VA recognizes as being due to Agent Orange, is/are nevertheless at least as likely as not related to his exposure to Agent Orange in Vietnam.

d. If not, is it at least as likely as not that a genitourinary condition was caused by the service-connected depressive disorder?  Please explain why or why not.  

e. If not caused by the service-connected depressive disorder, is it at least as likely as not that a genitourinary condition has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by the depressive disorder?  Please explain why or why not.

f. If the examiner finds that a genitourinary condition has been permanently worsened beyond normal progression (aggravated) by the depressive disorder, the examiner should attempt to quantify the degree of aggravation beyond the baseline level of the genitourinary condition that is attributed to the service-connected depressive disorder.

A rationale for any opinion expressed should be set forth.  If the examiner cannot provide an opinion without resorting to speculation, he/she should   explain why an opinion cannot be provided (e.g.     lack of sufficient information/evidence, the limits      of medical knowledge, etc.)

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 





appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




